Dismissed and Memorandum Opinion filed March 26, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00869-CV

                         KENNETH L. HILL, Appellant

                                          V.
   TEXAS DEPARTMENT OF CRIMINAL JUSTICE CORRECTIONAL
               INSTITUTION DIVISION, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 51712

                  MEMORANDUM                       OPINION


      Appellant Kenneth L. Hill, an inmate incarcerated in the Texas Department
of Criminal Justice, challenges the trial court’s dismissal of his civil action against
appellee, the Institutional Division of the Texas Department of Criminal Justice.
Because we conclude that appellant failed to comply with the requirements of
Chapter 14 of the Texas Civil Practice and Remedies Code on appeal, we dismiss
his appeal.
      On October 21, 2014, the trial court signed a judgment after a jury trial
finding that appellant should take nothing by his suit against appellee. On October
17, 2014, appellant filed a premature notice of appeal and an affidavit in support of
his request to proceed as indigent in this court. Appellant’s affidavit fails to
comply with section 14.004(a) of the Texas Civil Practice and Remedies Code,
which states:

      An inmate who files an affidavit or unsworn declaration of inability to
      pay costs shall file a separate affidavit or declaration (1) identifying
      each suit, other than a suit under the Family Code, previously brought
      by the person and in which the person was not represented by an
      attorney, without regard to whether the person was an inmate at the
      time the suit was brought; and (2) describing each suit that was
      previously brought by (A) stating the operative facts for which relief
      was sought; (B) listing the case name, cause number, and the court in
      which the suit was brought; (C) identifying each party named in the
      suit; and (D) stating the result of the suit, including whether the suit
      was dismissed as frivolous or malicious under Section 13.001 or
      Section 14.003 or otherwise.

Tex. Civ. Prac. & Rem. Code Ann. § 14.004 (West Supp. 2014).

      Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation when the inmate claims inability to pay costs. In its 2011 session, the
Texas Legislature amended Chapter 14; the amendments to Chapter 14 became
effective January 1, 2012. As amended, Chapter 14 now applies to “an action,
including an appeal or original proceeding, brought by an inmate in a district,
county, justice of the peace, or small claims court or an appellate court, including
the supreme court or the court of criminal appeals, in which an affidavit or
unsworn declaration of inability to pay costs is filed by the inmate.” Tex. Civ.
Prac. & Rem. Code Ann. § 14.002(a) (West Supp. 2013). “This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original

                                         2
proceeding in the appellate court the same as when they file actions in the district,
county, and justice courts.” Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—
Houston [14th Dist.] 2013, no pet.).

      When an inmate litigant files an affidavit or unsworn declaration of inability
to pay costs, Chapter 14 requires the inmate to file an additional affidavit or
declaration setting forth specific details on all previous actions filed pro se, other
than a suit brought under the Texas Family Code. Tex. Civ. Prac. & Rem. Code
Ann. § 14.004(a); Moffett, 418 S.W.3d at 339. Because the inmate’s list of
previous filings may change between the time the suit and appeal are brought, we
have concluded, as other courts of appeals have, that the decisions interpreting
these requirements of Chapter 14 at the trial court stage generally apply to appeals
and original proceedings brought in an appellate court on or after January 1, 2012.
Moffett, 418 S.W.3d at 340; see also Tex. Civ. Prac. & Rem. Code Ann.
§14.002(a).

      Appellant filed his notice of appeal and an affidavit of indigence. But
appellant did not file on appeal the required additional affidavit or unsworn
declaration of previous filings. Tex. Civ. Prac. & Rem. Code Ann. §§ 14.002(a),
14.004(a).

      On February 27, 2015, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
March 9, 2015. See Tex. R. App. P. 42.3(a). On March 16, 2015, appellant filed a
response in which he argued the merits of his appeal. Appellant’s response does
not demonstrate compliance with Chapter 14 of the Texas Civil Practice and
Remedies Code.

      Because the requirements of Chapter 14 of the Texas Civil Practice and
                                          3
Remedies Code now apply to inmate proceedings in appellate courts, and appellant
did not comply with those requirements on appeal, we dismiss his appeal. See
Moffett, 418 S.W.3d at 341.



                                            PER CURIAM



Panel consists of Justices Christopher, Donovan, and Wise.




                                        4